
	
		II
		110th CONGRESS
		1st Session
		S. 1481
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2007
			Mr. Baucus (for himself
			 and Mr. Enzi) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To restore fairness and reliability to the
		  medical justice system and promote patient safety by fostering alternatives to
		  current medical tort litigation, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fair and Reliable Medical Justice
			 Act.
		2.PurposesThe purposes of this Act are—
			(1)to restore fairness and reliability to the
			 medical justice system by fostering alternatives to current medical tort
			 litigation that promote early disclosure of health care errors and provide
			 prompt, fair, and reasonable compensation to patients who are injured by health
			 care errors;
			(2)to promote patient safety through
			 disclosure of health care errors; and
			(3)to support and assist States in developing
			 such alternatives.
			3.State demonstration
			 programs to evaluate alternatives to current medical tort
			 litigationPart P of title III
			 of the Public Health Service Act
			 (42 U.S.C.
			 280g et seq.) is amended by adding at the end the
			 following:
			
				399R.State demonstration
				programs to evaluate alternatives to current medical tort litigation
					(a)In
				generalThe Secretary is
				authorized to award demonstration grants to States for the development,
				implementation, and evaluation of alternatives to current tort litigation for
				resolving disputes over injuries allegedly caused by health care providers or
				health care organizations. In awarding such grants, the Secretary shall ensure
				the diversity of the alternatives so funded.
					(b)DurationThe Secretary may award up to 10 grants
				under subsection (a) and each grant awarded under such subsection may not
				exceed a period of 5 years.
					(c)Conditions for
				demonstration grants
						(1)RequirementsEach State desiring a grant under
				subsection (a) shall—
							(A)develop an alternative to current tort
				litigation for resolving disputes over injuries allegedly caused by health care
				providers or health care organizations; and
							(B)promote a reduction of health care errors
				by allowing for patient safety data related to disputes resolved under
				subparagraph (A) to be collected and analyzed by organizations that engage in
				efforts to improve patient safety and the quality of health care.
							(2)Alternative to
				current tort litigationEach
				State desiring a grant under subsection (a) shall demonstrate how the proposed
				alternative described in paragraph (1)(A)—
							(A)makes the medical liability system more
				reliable through prompt and fair resolution of disputes;
							(B)encourages the disclosure of health care
				errors;
							(C)enhances patient safety by detecting,
				analyzing, and reducing medical errors and adverse events;
							(D)maintains access to liability insurance;
				and
							(E)provides patients
				the opportunity to opt out of or voluntarily withdraw from participating in the
				alternative.
							(3)Sources of
				compensationEach State
				desiring a grant under subsection (a) shall identify the sources from and
				methods by which compensation would be paid for claims resolved under the
				proposed alternative to current tort litigation, which may include public or
				private funding sources, or a combination of such sources. Funding methods
				shall to the extent practicable provide financial incentives for activities
				that improve patient safety.
						(4)Scope
							(A)In
				generalEach State desiring a
				grant under subsection (a) may establish a scope of jurisdiction (such as a
				designated geographic region, a designated area of health care practice, or a
				designated group of health care providers or health care organizations) for the
				proposed alternative to current tort litigation that is sufficient to evaluate
				the effects of the alternative.
							(B)Notification of
				patientsA State proposing a
				scope of jurisdiction under subparagraph (A) shall demonstrate how patients
				would be notified that they are receiving health care services that fall within
				such scope, and that they may opt out of or voluntarily withdraw from
				participating in the alternative.
							(5)Preference in
				awarding demonstration grantsIn awarding grants under subsection (a),
				the Secretary shall give preference to States—
							(A)that have developed the proposed
				alternative through substantive consultation with relevant stakeholders,
				including patient advocates, health care providers and health care
				organizations, attorneys with expertise in representing patients and health
				care providers, medical malpractice insurers, and patient safety
				experts;
							(B)that make proposals that are likely to
				enhance patient safety by detecting, analyzing, and reducing medical errors and
				adverse events; and
							(C)in which State law at the time of the
				application would not prohibit the adoption of an alternative to current tort
				litigation.
							(d)Application
						(1)In
				generalEach State desiring a
				grant under subsection (a) shall submit to the Secretary an application, at
				such time, in such manner, and containing such information as the Secretary may
				require.
						(2)Review
				panel
							(A)In
				generalIn reviewing
				applications under paragraph (1), the Secretary shall consult with a review
				panel composed of relevant experts appointed by the Comptroller General.
							(B)Composition
								(i)NominationsThe Comptroller General shall solicit
				nominations from the public for individuals to serve on the review
				panel.
								(ii)AppointmentThe Comptroller General shall appoint, at
				least 14 but not more than 19, highly qualified and knowledgeable individuals
				to serve on the review panel and shall ensure that the following entities
				receive fair representation on such panel:
									(I)Patient advocates.
									(II)Health care providers and health care
				organizations.
									(III)Attorneys with expertise in representing
				patients and health care providers.
									(IV)Medical malpractice insurers.
									(V)State officials.
									(VI)Patient safety
				experts.
									(C)ChairpersonThe Comptroller General, or an individual
				within the Government Accountability Office designated by the Comptroller
				General, shall be the chairperson of the review panel.
							(D)Availability of
				informationThe Comptroller
				General shall make available to the review panel such information, personnel,
				and administrative services and assistance as the review panel may reasonably
				require to carry out its duties.
							(E)Information
				from agenciesThe review
				panel may request directly from any department or agency of the United States
				any information that such panel considers necessary to carry out its duties. To
				the extent consistent with applicable laws and regulations, the head of such
				department or agency shall furnish the requested information to the review
				panel.
							(e)Reports
						(1)By
				StateEach State receiving a
				grant under subsection (a) shall submit to the Secretary an annual report
				evaluating the effectiveness of activities funded with grants awarded under
				such subsection.
						(2)By
				SecretaryThe Secretary shall
				submit to Congress an annual compendium of the reports submitted under
				paragraph (1).
						(f)Technical
				assistance
						(1)In
				generalThe Secretary shall
				provide technical assistance to the States applying for or awarded grants under
				subsection (a).
						(2)RequirementsTechnical assistance under paragraph (1)
				shall include—
							(A)guidance on non-economic damages, including
				the consideration of individual facts and circumstances in determining
				appropriate payment, guidance on identifying avoidable injuries, and guidance
				on disclosure to patients of health care errors and adverse events; and
							(B)the development, in consultation with
				States, of common definitions, formats, and data collection infrastructure for
				States receiving grants under this section to use in reporting to facilitate
				aggregation and analysis of data both within and between States.
							(3)Use of common
				definitions, formats, and data collection infrastructureStates not receiving grants under this
				section may also use the common definitions, formats, and data collection
				infrastructure developed under paragraph (2)(B).
						(g)Evaluation
						(1)In
				generalThe Secretary, in
				consultation with the review panel established under subsection (d)(2), shall
				enter into a contract with an appropriate research organization to conduct an
				overall evaluation of the effectiveness of grants awarded under subsection (a)
				and to annually prepare and submit a report to Congress. Such an evaluation
				shall begin not later than 18 months following the date of implementation of
				the first program funded by a grant under subsection (a).
						(2)ContentsThe evaluation under paragraph (1) shall
				include—
							(A)an analysis of the effects of the grants
				awarded under subsection (a) on the measures described in paragraph (3);
							(B)a comparison between and among the
				alternatives approved under subsection (a) of the measures described in
				paragraph (3); and
							(C)a comparison between and among States
				receiving grants approved under subsection (a) and similar States not receiving
				such grants of the measures described in paragraph (3).
							(3)MeasuresThe evaluations under paragraph (2) shall
				analyze and make comparisons on the basis of—
							(A)the nature and
				number of disputes over injuries allegedly caused by health care providers or
				health care organizations;
							(B)the nature and
				number of claims in which tort litigation was pursued despite the existence of
				an alternative under subsection (a);
							(C)the disposition
				of disputes and claims described in clauses (i) and (ii), including the length
				of time and estimated costs to all parties;
							(D)the medical
				liability environment;
							(E)health care
				quality;
							(F)patient safety in
				terms of detecting, analyzing, and reducing medical errors and adverse events;
				and
							(G)patient and
				health care provider and organization satisfaction with the alternative under
				subsection (a) and with the medical liability environment.
							(4)FundingThe
				Secretary shall reserve 5 percent of the amount appropriated in each fiscal
				year under subsection (j) to carry out this subsection.
						(h)Option to
				provide for initial planning grantsOf the funds appropriated pursuant to
				subsection (j), the Secretary may use a portion not to exceed $500,000 per
				State to provide planning grants to such States for the development of
				demonstration project applications meeting the criteria described in subsection
				(c). In selecting States to receive such planning grants, the Secretary shall
				give preference to those States in which State law at the time of the
				application would not prohibit the adoption of an alternative to current tort
				litigation.
					(i)DefinitionsIn this section:
						(1)Health care
				servicesThe term
				health care services means any services provided by a health care
				provider, or by any individual working under the supervision of a health care
				provider, that relate to—
							(A)the diagnosis, prevention, or treatment of
				any human disease or impairment; or
							(B)the assessment of the health of human
				beings.
							(2)Health care
				organizationThe term
				health care organization means any individual or entity which is
				obligated to provide, pay for, or administer health benefits under any health
				plan.
						(3)Health care
				providerThe term
				health care provider means any individual or entity—
							(A)licensed, registered, or certified under
				Federal or State laws or regulations to provide health care services; or
							(B)required to be so licensed, registered, or
				certified but that is exempted by other statute or regulation.
							(4)Net economic
				lossThe term net
				economic loss means—
							(A)reasonable expenses incurred for products,
				services, and accommodations needed for health care, training, and other
				remedial treatment and care of an injured individual;
							(B)reasonable and appropriate expenses for
				rehabilitation treatment and occupational training;
							(C)100 percent of the loss of income from work
				that an injured individual would have performed if not injured, reduced by any
				income from substitute work actually performed; and
							(D)reasonable expenses incurred in obtaining
				ordinary and necessary services to replace services an injured individual would
				have performed for the benefit of the individual or the family of such
				individual if the individual had not been injured.
							(5)Non-economic
				damagesThe term
				non-economic damages means losses for physical and emotional pain,
				suffering, inconvenience, physical impairment, mental anguish, disfigurement,
				loss of enjoyment of life, loss of society and companionship, loss of
				consortium (other than loss of domestic service), injury to reputation, and all
				other non-pecuniary losses of any kind or nature, to the extent permitted under
				State law.
						(j)Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this section such sums as may be
				necessary. Amounts appropriated pursuant to this subsection shall remain
				available until
				expended.
					.
		
